UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 10 (Amendment No. 4 ) GENERAL FORM FOR REGISTRATION OF SECURITIES PURSUANT TO SECTION 12(B) OR (G) OF THE SECURITIES EXCHANGE ACT OF 1934 Physicians Healthcare Management Group, Inc. (Exact name or Registrant as specified in its charter) Nevada 42-1639683 (State or Other Jurisdiction of Incorporation or Organization) (IRS Employer Identification Number) 700 South Poinciana Boulevard Suite 506 Miami, Florida 33166 (305) 779-1760 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices.) Robert L. Trinka, Chairman, President and Chief Executive Officer 700 South Poinciana Boulevard Suite 506 Miami, Florida 33166 (305) 779-1760 (Registrant’s telephone number, including area code, of agent for service) Copy To: Carl N. Duncan, Esq. Carl N. Duncan, Esq., LLC 5718 Tanglewood Drive Bethesda, Maryland 20817 (301) 263-0200 Securities to be registered pursuant to Section 12(b) of the Act: None Securities to be registered pursuant to Section 12(g) of the Act: Common Stock (Title of Class) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) TABLE OF CONTENTS Page PART I Item 1. Description of Business 1 Item 1A. Risk Factors 3 Item 2. Financial Information 6 Item 3. Description of Property 9 Item 4. Security Ownership of Certain Beneficial Owners and Management 9 Item 5. Directors and Executive Officers 11 Item 6. Executive Compensation 14 Item 7. Certain Relationships and Related Transactions and Director Independence 16 Item 8. Legal Proceedings 18 Item 9. Market Price and Dividends on the Registrant’s Common Equity and Related Stockholder Matters 18 Item 10. Recent Sales of Unregistered Securities 22 Item 11. Description of Registrant’s Securities to be Registered 23 Item 12. Indemnification of Directors and Officers 23 Item 13. Financial Statements and Supplementary Data 24 Item 14. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 24 Item 15. Financial Statements and Exhibits 25 ii CAUTIONARY NOTE REGARDING FORWARD-LOOKING STATEMENTS Some of the statements in this amended Form 10 are forward-looking statements about what may happen in the future. Forward looking statements include statements regarding our current beliefs, goals and expectations about matters such as our expected financial position and operating results, our business strategy and our financing plans. The forward-looking statements in this Form 10 are not based on historical facts, but rather reflect the current expectations of our management concerning future results and events. The forward-looking statements generally can be identified by the use of terms such as “believe,” “expect,” “anticipate,” “intend,” “plan,” “foresee,” “likely” or other similar words or phrases. Similarly, statements that describe our objectives, plans or goals are or may be forward-looking statements. Forward-looking statements involve known and unknown risks, uncertainties and other factors that may cause our actual results, performance or achievements to be different from any future results, performance and achievements expressed or implied by these statements. We cannot guarantee that our forward-looking statements will turn out to be correct or that our beliefs and goals will not change. Our actual results could be very different from and worse than our expectations for various reasons. You should review carefully all information, including the discussion of risk factors in Part I along with the financial statements and the notes to the financial statements included in this amended Form 10. The forward-looking statements in this amended Form 10 are made only as of the date of this amended Form 10 We do not have any obligation to publicly update any forward-looking statements to reflect subsequent events or circumstances. iii PART I. ITEM 1. DESCRIPTION OF BUSINESS Physicians Healthcare Management Group, Inc., a Nevada corporation originally organized in December 1996 (the “Company,” “Physicians Healthcare,” “we” or “our”), is a public company trading under the symbol “PHYH” on the OTC Markets/Pink Sheets. On November 9, 2010, the Securities and Exchange Commission issued a notice of effectiveness, concerning a registered spinoff, by Physicians Healthcare, of its then wholly-owned subsidiary, Phyhealth Corporation (Phyhealth), a Delaware corporation. Since that time, and as a result of the agreements facilitating the spinoff, Physicians Healthcare has held two assets, a $50,000 promissory note from Phyhealth and 3,472,713 shares of Phyhealth common stock, representing approximately 10% of Phyhealth's common stock, fully-diluted and approximately 53% of Phyhealth's outstanding common shares, and approximately 35% of the total voting control, given that the series A preferred stock has voting rights. Phyhealth and Physicians Healthcare currently share common directors and officers. Due to its minimal activities, no current operations or businessplans besides finding a buyer and/or a merger or acquisition candidate as well as having only nominal assets, the Companyconstitutes a “shell” company as that term is defined in SEC Rule 144.The purpose of this Form 10 filing is to become fully reporting to better enable the Company to merge with or to acquire a quality company.As a reporting company we feel better positioned to attract such a viable candidate.As a reporting company, with audited financial statements, we feel that a target candidate would have greater comfort with what is being reported.As such, we feel that we will be able to secure the best possible transaction terms. The securities attorneys with whom we have consulted have advised us that the due diligence process on the part of target companies is made easier and less costly a process with a reporting company and that the better quality target acquisitions candidates typically require that the acquisition entity be a reporting company. Very specifically, management (which is experienced generally but has no prior experience in making such solicitations to merge with or acquire a company) intends to reach out to their respective business contacts and to firms that specialize in such activities. Should that fail, management would advertise and continue such networking until successful. THE COMPANY While our management team has significant experience managing a publicly traded company, it has rather limited experience managing a publicly traded company reporting pursuant to Section 12(b) or (g) of the Securities Exchange Act of 1934 (the "Exchange Act"), which reporting obligations may divert their attention from our operations and harm our business. Management will be required to implement appropriate programs and policies to comply with existing disclosure requirements and to respond to increased reporting requirements pursuant to Section 404 of the Sarbanes-Oxley Act. These increased requirements include the preparation of an internal report which states the responsibility of management for establishing and maintaining an adequate internal control structure and procedures for financial reporting and containing an assessment, as of the end of each fiscal year, of the effectiveness of the internal control structure and procedures for financial reporting. Management’s efforts to familiarize itself with and to implement appropriate procedures to comply with the disclosure requirements of the federal securities laws could divert its attention from the operation of our business. Management’s failure to comply with the disclosure requirements of the federal securities laws could lead to the imposition of fines and penalties by the SEC or the cessation of trading of our common stock. Risks Related to Our Common Stock The market price of our common stock is likely to be highly volatile and subject to wide fluctuations, and you may be unable to resell your shares at or above the price at which you purchased such shares, in response to a number of factors that are beyond our control, including, but not limited to: ·quarterly variations in our revenues and operating expenses; ·developments in the financial markets as well asworldwide or regional economies; ·announcements of innovations or new products or services by us or our competitors; ·significant sales of our common stock or other securities in the open market; and ·changes in accounting principles. In the past, shareholders have sometimes instituted securities class action litigation after periods of volatility in the market price of a company’s securities. If a shareholder were to file any such class action suit against us, we would incur substantial legal fees and our management’s attention and resources would be diverted from operating our business to respond to the litigation, which could impact our ability to attract a suitable acquisition target. 1 We have not paid dividends in the past and do not expect to pay dividends for the foreseeable future, and any return on investment may be limited to potential future appreciation on the value of our common stock. We do not intend to earn any income in the near future. Investors seeking cash dividends should not purchase our common stock. Our common stock is quoted on the OTC Markets/”Pink Sheets” under the symbol “PHYH.” Being on the Pink Sheets, relative to other secondary market alternatives, may decrease the liquidity of our common stock. Broker-dealers often decline to trade in Pink Sheet stocks given that the market for such securities is often limited, the stocks are more volatile and the risk to investors is greater than with stocks listed on national securities exchanges. Moreover, this tendency of broker-dealers declining to trade in Pink Sheets stocks seems to be increasing. Consequently, selling our common stock can be difficult because smaller quantities of shares can be bought and sold, transactions can be delayed and securities analyst and news media coverage of our Company may be reduced. These factors could result in lower prices and larger spreads in the bid and ask prices for shares of our common stock as well as lower trading volume. Investors should realize that they may be unable to sell shares of our common stock that they purchase. Accordingly, investors must be able to bear the financial risks associated with losing their entire investment in our common stock. There are 155,925,507 Physicians Healthcare common shares outstanding (excluding the 148,218 shares of treasury stock which were previously reacquired by the Company); there are 162,000,000 Series A Preferred Convertible Physicians Healthcare Shares outstanding with voting rights (each convertible into one share of Physicians Healthcare common stock); there are 31,116,176 non-voting Series B Preferred Convertible Physicians Healthcare Shares outstanding (each convertible into 40 shares of Physicians Healthcare common stock; they are non-voting, until converted into common shares). Our common stock constitutes a “penny stock” pursuant to Rule 3a51-1 of the Exchange Act. Broker-dealer practices in connection with transactions in penny stocks are regulated by certain penny stock rules adopted by the SEC. This may make it more difficult for our stockholders to sell their common stock. Penny stocks generally are defined as equity securities with a price of less than $5.00 per share plus normal brokerage commissions. The penny stock rules require a broker-dealer, prior to purchase or sale of a penny stock not otherwise exempt from the rules, to deliver to the customer a standardized risk disclosure document that provides information about penny stocks and the risks associated with the penny stock market. The broker-dealer also must provide the customer with current bid and offer quotations for the penny stock, the compensation of the broker-dealer and its salesperson in the transaction as well as monthly account statements showing the market value of each penny stock held in the customer account. In addition, the penny stock rules generally require that, prior to a transaction in a penny stock, the broker-dealer make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser’s written agreement to the transaction. These disclosure requirements may have the effect of reducing the level of trading activity in the secondary market of a stock that becomes subject to the penny stock rules. 2 RISK FACTORS An investment in this Company is highly speculative and entails a high degree of risk.It is speculative and involves special risks, some not traditionally associated with conventional or even similar investment products.Investors should carefully review and evaluate these risks in considering whether an investment in this Company is appropriate or prudent. Because of the inherent risks in any investment, there can be no assurance that this Company’s investment objectives will be achieved. For investors not sophisticated in investment matters or familiar with the type of activities engaged in by this Company, investment in this Company should be made only after consulting with independent, qualified sources of investment and tax advice. Statements contained in this document that are not historical facts are forward looking statements that are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Many factors could cause this Company’s actual results to differ materially from those expressed in any forward looking statements made by, or on behalf of, this Company.In considering participation in this Company, an investor should be aware of certain risk factors including the following: 1.Operational Risk: the Company has no business operations ; there is a risk the Company will never have business operations and, in any event, is subject to operational risks. Presently, the Company has no business operations and only nominal assets.It is unlikely to commence operations, its principal purpose being to be a reporting company, specifically, finding a business to acquire and/or a merger acquisition candidate.Accordingly, an investment in Company common stock is highly speculative.There can be no assurance that this Company will grow to or maintain an economically viable size. If unsuccessful in that effort to acquire a business or find a merger candidate, then the Company may be required to shut down.To elaborate, there is the risk that the Companywill never have any value and that the stock held by investors will also never have any substantial value. 2.There is a risk that the Company may not be able to continue as a going concern. As noted above, t his Company currently has no operations and cannot pursue further operations without a significant capital infusion. Without capital and/or profitable operations the Company cannot sustain itself. There is a significant risk that the Company may never be able to secure sufficient capital or develop profitable operations. If we are able to obtain an infusion of capital, it will most likely significantly dilute the holdings of current investors, thereby decreasing such value per share and therefore the price per share.Accordingly, there is a risk that the Company will never have any value and that the stock held by investors will never have any value. More specifically, the Company’s December 31, 2011 audited financial statements, the independent registered public accounting firm included in their audit opinion, a going concern qualification that raises substantial doubt about the Company’s ability to continue as a going concern.This qualification was principally due to the fact that, since the spinoff of the Company’s operations in November 2010, the Company has not had any operating capital or operations and cannot pursue further operations without a significant capital infusion.Without capital and/or profitable operations, the Company cannot sustain itself. If unsuccessful in that effort to acquire funding, then the Company may be required to shut down. 3.This is a “Penny Stock” and thereby is subject to additional sale and trading regulations that may make the stock more difficult to sell ; many brokers do not deal in penny stocks; illiquidity. The Company's common stock is considered to be a “penny stock” and does not qualify for one of the exemptions from the definition of “penny stock” under Section 3a51-1 of the Securities Exchange Act for 1934, as amended (the “Exchange Act”). It does not meet any of the following conditions (i) the stock trades at a price less than $5.00 per share plus normal brokerage commissions; (ii) it is NOT traded on anational exchange as defined; (iii) it is NOT quoted on the NASDAQ Capital Market, or even if so, has a price less than $5.00 per share; or (iv) is issued by a company that has been in business less than three years with net tangible assets ofless than $5 million. The principal result or effect of being designated a “penny stock” is that securities broker-dealers participatingin sales of such common stock will be subject to the “penny stock” regulations set forth in Rules 15-2 through 15g-9 promulgated under the Exchange Act. For example, Rule 15g-2 requires broker-dealers dealing in penny stocks to provide potential investors with a document disclosing the risks of penny stocks and to obtain a manually signed and dated written receipt of the document at least two business days before effecting any transaction in a penny stock for the investor’s account. Moreover, Rule 15g-9 requires broker dealers in penny stocks to approve the account of any investor for transactions in such stocks before selling any penny stock to that investor. This procedure requires the broker-dealer to (i) obtain from the investor information concerning his or her financial situation, investment experience and investment objectives; (ii) reasonably determine, based on that information, that transactions in penny stocks are suitable for the investor and that the investor has sufficient knowledge and experience as to be reasonably capable of evaluating the risks of penny stock transactions; (iii) provide the investor with a written statement setting forth the basis on which the broker-dealer made the determination in (ii) above; and (iv) receive a signed and dated copy of such statement from the investor, confirming that it accurately reflects the investor’s financial situation, investment experience and investment objectives. Compliance with these requirements may make it more difficult and time consuming for holders of its common stock to resell their shares to third parties or to otherwise dispose of them in the market or otherwise.If a penny stock is sold in violation of the foregoing standards, the associated investors in penny stocks may be entitled to cancel the purchase and receive a refund ofthe investment made and/or sue for damages the persons or firms that committed fraud upon such penny stock investors.Due to the resulting burdens and constraints, this will most likely continue to cause the common stock to continue to be illiquid. 3 Indeed, m any brokers do not deal in penny stocks, and brokers’ policies with regard to penny stocks frequently change, causing periods of illiquidity and creating a risk that shareholders will be, at times, without a broker who can sell our shares.The resulting illi qui dity may prevent investors from being able to sell their shares. Consequently, a n investment in this Company should be viewed as illiquid. The return of capital and the realization of gains, if any, will generally occur only to the extent that there is sufficient trading volume in the stock to enable the holder of such common stock to sell into the market. If the Company is not successful, in due course, in avoiding such “penny stock status,” then the stock of the Company could continue to languish in terms ofrelative volume, number of shareholders, ease of selling and associated liquidity. 4 .Limited rights of investors.As common shareholders, investors will be relatively passive and have no man age ment control over this Company and its activities. Management will have sole and exclusive control over the operations of this Company. In this regard, the investor will be relying upon the management skills and decisions of the management and have no ability to control or influence the Company.Then, as a consequence, investors will be unable to exercise any management functions with respect to this Company’s operations. 5 . No operating history. Since the spinoff of its operations to Phyhealth, this Company is effectively an entity with no operating history—and therefore a shell company as defined. Our primary focus has been preliminarysteps toward putting together a management team and analyzing business plans as a reporting company, specifically look-ing for a merger or acquisition candidate. If w e have not commenced commercial operations and have no revenues, then there is the risk that the Company will never have any value and that the stock held by invest-tors will also never have any substantive value. 6 .New management will likely be appointed. If we ever determine an appropriate business to acquire or with which to merge, it is likely that new management would be appointed. There can be no assurance that new management will be able to successfully implement any business plan. If unsuccessful in that effort, then there is the risk that the Company will never have any value and that the stock held by investors will also never have any substantive value. 4 7 . We cannot assure our success in finding a merger or acquisition candidate.If we do not find a merger or acquisition candidate, then we will likely not be able to continue to operate.There can be no assurance that we will find a candidate on terms acceptable or commercially reasonable to the Company. Even in the event we receive all, or substantially all, of the funding we may require, such funding will not necessarily assure our success or profit-ability in view of, among other factors, our limited operating history as well as that of the business the Company acquires or with which it merges, The uncertainties associated with finding , funding and operating a new business venture are substantial.Moreover, there is a risk that we may not be able to find a business to acquire or with which to merge (even after becoming a fully reporting shell). If that effort were to ultimately result in failure, then there is the risk that the Companywill never have any value, that the stock held by investors will also never have any substantive value and/or the Company will be required to shut down with a total loss to Company shareholders. 8 .Development risks generally. We are a development stage, shell company. Securing financing and moving forward with a proposed business plan involves greater risks and uncertainties than those associated with an established business. As such, there can be no assurance that we will successfully implement any business plan, commence commercial operations or operate profitably. Should that happen, then shareholders may lose their entire investment. 9 .Industry risks: operating history; uncertainty of broad based market acceptance. The success of any business which we may pursue may be affected by matters beyond our control, including but not limited to changes in technology, competition, changing market and/or economic conditions, all of which can impact upon market acceptance. No assurance can be given that any perceived need for the Company's business activities then being pursuedwill be correct or, if correct, will result in revenues to offset our operating expenses. Were management’s efforts to fail, then there is the risk that the Company will never have any value and that the stock held by investors will also never have any substantive value. 1 0 .No dividends on common stock. We have never paid dividends on our common stock and for the foreseeable future, intend to retain earnings, if any, for the future operation and expansion of our then current business activities. Then, unless a marked change were to occur in management’s philosophy and/or Company operations, no divid ends will likely paid on our shares of common stock , at least for the foreseeable future. 1 1 . Uncertainties in finding a purchaser.As indicated, the most likely function of this registration under the Exchange Act is to bea reporting shell company and find a merger or acquisition candidate.There can be no assurance that we receive offers or, if made, that they will be on terms acceptable or commercially reasonable to the Company. Were that scenario to be the result, t henthere can be no assurance that this Company will grow to or maintain an economically viable size and, indeed, would likely need to wind down in due course. 1 2 . Common officers and directors with Phyhealth.The Company and Phyhealth have common directors and officers for the foreseeable future.As indicated, the principal purpose of the Company is to be a reporting company seeking to find a merger or acquisition candidate.Since duties are owed to both Phyhealth and the Company, such dual role may constitute a conflict of interest—or at least has the potential for sameat least until such time as the Company merges or acquires an entity with current operations and installs separate directors and officers. If the effort to find a merger or acquisition candidate is not successful or occurs before the Company ahs adequate funding or profitable operations, the Company may be require to shut down. In this regard, the enumerated directors and officers (Messrs. Trinka, Rodriguez and Richard Goulding) will devote to the Company only nominal time, specifically that required to find a business operation it can acquire or with which it can merge.If an actual conflict were to be encountered, then the Company would invoke the policies set forth in Item 7 below re “Related Party Transactions.” 1 3 . Risks/costs associated with compliance under the Exchange Act.Compliance with Exchange Act responsibilities as a reporting company costs money, including annual audits.Since the Company is only nominally capitalized, those limited assets could be exhausted before the Company acquires or merges with an operating company.That risk is compounded by the fact that management has had limited experience working with or acquir ing reporting companies. Besides being highly speculative, were the nominal funds of the Company so exhausted, thent here can be no assurance that this Company will grow to or achieve an economically viable size.If further funds are required, it is expected that Company directors and/or officers will provide such funding. Potential investors should seek advice concerning these possible risks and tax consequences to themselves before determining whether to invest in this Company. 5 ITEM 2. Financial Information A. Selected Financial Data The following table sets forth certain financial data for PHYH. The selected financial data should be read in conjunction with PHYH’s “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and the financial statements of PHYH and notes thereto.The selected financial data for the six months ended June 30, 2011 and for the years ended December 31, 2010 through 2006 and for the period February 14, 2005 to December 31, 2005, have been derived from PHYH’s audited and unaudited financial statements.(See Appendix F). For the six Months ended Year Ended Year Ended Year Ended Year Ended Year Ended 2/14/2005 6/30/11 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 to 12/31/05 Income Statement Data: Revenue $ - $ - $ - $ - $ - $ - $ - Operating expenses $ ) $ ) $ ) $ ) $ ) $ ) $ ) Income (loss) From Operations $ ) $ ) $ ) $ ) $ ) $ ) $ ) Interest and Other income and expense, net $ $ $ ) $ ) $ - $ ) $ - Net income (loss) attributable to PHYH $ $ ) $ ) $ ) $ ) $ ) $ ) Net Loss per Share $ - $ - $ - $ ) $ - $ - $ - Weighted Average Common Shares Outstanding - Basic and diluted 6/30/11 12/31/10 12/31/09 12/31/08 12/31/07 12/31/06 12/31/05 Balance Sheet Data: Working Capital (deficit) $ ) $ ) $ Total Assets $ Deficit Accumulated during development stage $ ) $ ) $ ) $ ) $ ) $ ) $ ) Stockholders’ Equity (Deficit) $ ) $ ) $ ) $ ) $ ) $ $ B. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion highlights the principal factors that have affected our financial condition, results of operations, liquidity and capital resources for the periods described. This discussion should be read in conjunction with our financial statements and the related notes in Item 13 of this amended Form 10 Registration Statement. This discussion contains forward-looking statements. Please see page ii (“Cautionary Note Regarding Forward-Looking Statements”) for the risks, uncertainties and assumptions associated with these forward-looking statements. 6 Overview: After the spinoff of operations to Phyhealth on November 10, 2010, Physicians Healthcare wasno longer an operating company. With minimal assets and minimal activity, it constitutes a “shell” company as defined in SEC Rule 144. With that understanding, the following is the management discussion and analysis of PHYH: Results of Operations: Six months ended June 30, 2011 compared to the Six months ended June 30, 2010: Because PHYH has had no operations since the November 10, 2010 spinoff pursuant to the Phyhealth Corporation Form S-1 registration statement was declared effective under the Securities Act of 1933, it has not incurred the normal operating expenses experienced in the previous year.There was $9,105 of other income mainly as a result of the reversal of audit fees that were initially expensed by PHYH but ultimately paid by Phyhealth, as they related to the Phyhealth registration statement.The expenses reflected in the six month period ended June 30, 2010 represent expenses of the development of operations that were transferred in the spin-off. Year ended December 31, 2010 compared to Year ended December 31, 2009: Officer compensation totaled $192,939 in 2010 compared to $261,487 in 2009.The decrease in officer compensation was mainly due to a partial year in 2010.With the November 10, 2010 spin-off, the officer compensation expense stopped in PHYH thus only reflecting a partial year of compensation. Consulting and professional fees increased from $272,049 in 2009 to $311,271 in 2010.The increase was mostly due to the accounting, audit and legal fees incurred in completing the Phyhealth Form S-1 required under the Phyhealth registration and spin-off. Bad debt expense increased from an expense recovery of $200,195 for the year ended December 31, 2009 to bad debt expense of $258,306 for the year ended December 31, 2010.In the year ended December 31, 2009, PHYH purchased additional shares of Underwriters to bring its ownership to 92.5% of Underwriters’ total outstanding shares.The accounting for this transaction caused the previously recorded bad debt allowance to be reversed, resulting in the expense recovery reflected in the statements of operation and comprehensive income (loss). Realized gain on the sale of equity securities of $159,225 in 2010 was the result of selling the Company’s equity securities to finance the Company’s operations. In the years ended December 31, 2010 and 2009, PHYH recognized loan extension fees respectively of $45,000 and $126,000 from the receipt of common stock warrants received from one of its investments in a convertible note receivable. 7 Inflation and seasonality: PHYH does not believe that inflation or seasonality will significantly affect its results of operation. Critical Accounting Policies and Estimates: Our financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) and form the basis for the following discussion and analysis on critical accounting policies and estimates. The preparation of these financial statements requires us to make estimates and assumptions that affect the reported amounts of assets, liabilities, revenues and expenses, and related disclosure of contingent assets and liabilities. On a regular basis we evaluate our estimates and assumptions. We base our estimates on historical experience and on various other assumptions that are believed to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities that are not readily apparent from other sources. Actual results could differ from these estimates and those differences could have a material effect on our financial position and results of operations. Management has discussed the development, selection and disclosure of these estimates with the Board of Directors. A summary of our significant accounting policies is provided in Note 2 of the Notes to Financial Statements in Item 13 of this amended Form 10 Registration Statement. We believe the critical accounting policies and estimates described below reflect our more significant estimates and assumptions used in the preparation of our financial statements. The impact and any associated risks on our business that are related to these policies are also discussed throughout this “Management’s Discussion and Analysis of Financial Condition and Results of Operations” where such policies affect reported and expected financial results. Income taxes The Company accounts for income taxes using the liability method, which requires the determination of deferred tax assets and liabilities based on the differences between the financial and tax basis of assets and liabilities, using enacted tax rates in effect for the year in which differences are expected to reverse. Deferred tax assets are adjusted by a valuation allowance, if based on the weight of available evidence it is more likely than not that some portion or all of the deferred tax assets will not be realized.Currently 100% of the deferred tax asset is reserved.If in fact Phyhealth does become profitable post spin-off, income will be charged to the statement of operations resulting from a reversal of that allowance. Recently Issued Accounting Standards There are no recently issued accounting standards known to have a material impact on the Company’s Financial Statements as of June 30, 2011. 8 Liquidity and Capital Resources: As of June 30, 2011, we had total cash and assets of $113 and a liability of $175.The Company has only nominal cash or operations but is looking for a merger or acquisition candidate,There will be some professional fees required related to the Company’s filings, but those fees are expected to be paid by a related company, Phyhealth Corporation.However, until such merger or acquisition candidate is found, no receipts or disbursements of cash is anticipated.Since there are no creditors pursuing debts owed, other than the MicroPipe litigation (number 10 CH 52,058 in the Circuit Court of Cook County, Illinois, County Department, Chancery Division), as described in “Legal Proceedings”below, the nominal assets of the Company could continue indefinitely, certainly not less than 6 months. Except as described above, we do not maintain a credit facility or any other external source of funding. The lack of such a facility or other sources of cash may generate a material deficiency in our liquidity. We have no current or long-term debt obligations or operations to support. The Company has 155,925,507 common shares outstanding (excluding the 148,218 shares of treasury stock, which were previously reacquired by the Company); there are 162,000,000 Series A Preferred Convertible Physicians Healthcare Shares outstanding (each convertible into one share of Physicians Healthcare common stock); there are 31,116,176 Series B Preferred Convertible Physicians Healthcare Shares outstanding (each convertible into 40 shares of Physicians Healthcare common stock). ITEM 3. DESCRIPTION OF PROPERTY The Company is not currently obligated under any lease agreement. For the reasons described in “Related Party Transactions” below, the Company and its officers use the facilities of Phyhealth Corporation for its offices and are expected to continue until the Companymerges with or acquires a businesswithoperations. ITEM 4. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT The following table shows the number of shares and percentage of all shares of common stock issued and outstanding as of June 30, 2011, held by any person known to the Company to be the beneficial owner of 5% or more of its outstanding common stock, by each executive officer and director, and by all directors and executive officers as a group. This information as to beneficial ownership was furnished to the Company by or on behalf of the persons named. Based on information furnished to us by or on behalf of such person or entity, except as otherwise indicated in the footnotes below, Physicians Healthcare believes that each person or entity has sole voting and investment power with respect to the shares of common stock set forth opposite such person’s or entity’s name. Beneficial ownership is determined in accordance with the rules of the SEC and generally attributes beneficial ownership of securities to persons who possess sole or shared voting or investment power with respect to such shares. Shares of our common stock (subject to options that are currently exercisable for shares of our common stock or other securities evidencing the right to receive shares of our common stock that are vested, or that will be exercisable for shares of our common stock), are deemed to be outstanding and beneficially owned by the person holding such options or other securities (in Physicians Healthcare’s case, its Series A Convertible Preferred or Series B Convertible Preferred) for the purpose of computing the percentage ownership of such person, but are not treated as outstanding for the purpose of computing the percentage ownership of any other person. Except as otherwise noted below, the address for each person listed in the following table is 700 South Poinciana Boulevard – Suite 506, Miami, Florida 33166. 9 Name and Address* Of Beneficial Owner Amount and Nature of Beneficial Ownership Percent of Class Controlled by Robert Trinka Robert L. Trinka (1) % RDK Investments, LLC (4) % Sea Change Ventures, LLC (4) % Trinka Family Partnership, LLC (4) % Total controlled by Robert Trinka % Fidel R. Rodriquez (2) % Controlled by Richard Goulding Richard E. Goulding, MD (3) % Richard Goulding Trust (4) % Total controlled by Richard Goulding (4) % Controlled by Nutmeg Group, LLC(5) The Nutmeg Group, L.L.C. % Nutmeg MiniFund II, LLLP % Nutmeg Lightning Fund, LLLP % Nutmeg October 2005, LLLP % Nutmeg/Michael Fund, LLLP % Nutmeg/Fortuna Fund LLLP % Nutmeg/Patriot Fund, LLLP % Nutmeg/Mercury Fund, LLLP % Total controlled by Nutmeg Group, LLC % Micro Pipe Fund1, LLC % Controlled by Wealth Strategy Partners (5) Stealth % Black Diamond, now Adamas Fund, LLP % Total controlled by Wealth Strategy Partners % All directors and officers as a group (3persons) % Includes 12,752,630 shares of common stock, 24,492,295 shares of Series A preferred stock that is convertible into the same number of common shares. Includes 6,622,104 shares of common stock, 13,776,916 shares of Series A preferred stock that is convertible into the same number of common shares. Includes 26,488,417 shares of common stock and 55,107,664 shares of Series A preferred stock that is convertible into the same number of common shares. For RDK Investments and the Richard Goulding Trust, the number of shares includes 8,829,472 shares of common stock and 18,369,221 shares of Series A preferred stock; for Sea Change Ventures and Trinka Family Partnership, the number of shares for each includes 4,414,736 shares of common stock and 9,184,611 shares of Series A preferred stock.Series A preferred stock is convertible on a one-to-one basis into common shares. Consists solely of shares underlying the Series B preferred stock that is convertible into 40 shares of common stock for every one share of the Series B preferred stock. 10 ITEM 5. DIRECTORS AND EXECUTIVE OFFICERS The following table sets forth the names, ages and business experience of the directors, executive officers and significant employees of Physicians Healthcare. The directors hold their offices for a term of one year or until their successors are elected and qualified. Each officer serves at the discretion of the Board of Directors. Directors and Executive Officers. The following table reflects the names, ages and positions of Phyhealth’s executive officers and directors. Name Position Age 1st Elected Term Expiration Robert L. Trinka Chairman, President, and CEO 61 March 12, 2008 April 2012 Fidel R. Rodriquez Director, Treasurer, Vice President & COO 45 March 12, 2008 April 2012 Richard E. Goulding, MD Director and Corporate Secretary 57 March 12, 2008 April 2012 Key Corporate Management. Robert L. Trinka, MBA, FLMI, MHP, CIC, has been the Chairman of the Board of Directors, President and Chief Executive Officer of PHYH since it became Physicians HealthcareinFebruary2005, and has been a full-time employee of PHYH since July 1, 2007.He has been a Director on the Board of Directors, President and Chief Executive Officer of Phyhealth Corporation since its inception in January 2008.He is also a Director on the Board of Directors and President of Phyhealth Underwriters. Mr. Trinka has more than30 years of executive management experience, including managing both medical malpractice (property and casualty) and healthcare insurance (life and health) business lines.He was Vice President of Claims for Underwriter for the Professions, the attorney-in-fact for The Doctors Company, an Interinsurance Exchange, from 1977 to 1980.He performed a key role in the start-up and early development of The Doctors Company which was among the first physician-owned medical malpractice insurers, formed as a result of the California medical malpractice insurance crisis in 1975. 11 Mr. Trinka was employed with John Alden Financial Corporation from 1982 to 1996 where he served in several executive positions, including Vice President of Claims, Vice President of Operations – Financial Institutions Division and Vice President – Provider Markets Division.Mr. Trinka was a member of the management teamthat acquired John Alden Financial Corporation (JAFCO) in October 1987 through a leveragedbuy-out.Mr. Trinka remained a part of the management team when JAFCO filed an Initial Public Offering in October 1992 and subsequently became an NYSE-traded Fortune 400 corporation, eventually acquired by Fortis Corporation in 1998.Mr. Trinka played a significant role in the growth of John Alden Insurance Company and JAFCO from approximately $50 million in annual premium to a national company insuring 2 million people under its small business health insurance programs with over $2 billion in annual premium and $6 billion in assets; he was responsible for company operations in Los Angeles, California; New York, New York; and the Miami Headquarters, managing over 100 professional, technical and managerial employees.From 1993 to 1996, he led that Company’s Provider Markets Division, which was responsible for developing products and services aimed at the physician market.He led the development and growth of the provider excess loss reinsurance product line which became the industry leader with over $25 million in annual reinsurance premium. Mr. Trinka was employed from 1996 to 2000 as Vice President of McKenna & Associates, a subsidiary of The Sullivan Group (www.gjs.com), a California based privately held national insurance brokerage specializing in products and services for the healthcare industry.He was employed by Aon Risk Services from 2000 to 2002 following Aon’s acquisition of McKenna & Associates.Aon Corporation (www.aon.com) (trading symbol AOC) is the second largest insurance brokerage and consulting firm in the world.In 2002, Mr. Trinka founded Healthcare Risk Partners, Inc., a licensed healthcare insurance agency, and continues to serve as President of that company which specializes in medical stop loss programs for hospitals and other employers who self-insure their employee medical benefit programs. Healthcare Risk Partners also provides insurance consulting services, including the formation of Uniphyd Corporation in 2002, an HMO development company.As a consultant, Mr. Trinka served as the non-employee Chairman and CEO of Uniphyd Corporation until April 2005. Mr. Trinka is has been a licensed insurance General Lines Agent from 1996 to the present (State of Florida License #A268244).He is a Certified Insurance Counselor, a designation awarded by the National Alliance for Insurance Education & Research (www.TheNationalAlliance.com) and is an active member in the Society of Certified Insurance Counselors.Mr. Trinka holds a Masters degree in Business Administration (MBA) from the University of Miami, Coral Gables, Florida.He has earned the additional industry designations of Fellow in the Life Insurance Office Management Association (FLMI), as well as Managed Healthcare Professional (MHP) from America’s Health Insurance Plans (www.ahip.com). Mr. Trinka’s extensive background incorporating most aspects of the insurance industry, his experience with building businesses and forming companies, his corporate management experience in both public and private corporations large and small, and his professional education coupled with 35 years of business experience qualify him for the positions he holds with PHYH, Phyhealth Corporation and its subsidiaries. 12 Fidel R. Rodriguez, MBA, FLMI, has been a Director on the Board of Directors, Treasurer, Vice President and Chief Operating Officer of PHYH since itbecame Physicians Healthcarein February 2005 and a full-time employee from July 1, 2007.He has held the same positions with Phyhealth Corporation since its inception in January 2008.He is also a Director on the Board of Directors, Treasurer and Secretary of Phyhealth Underwriters. Mr. Rodriguez has 20 years of information technology (IT) management experience in the health insurance, financial, software development, call center and telecommunications industries.He was employed from 1983 to 1999 with John Alden Life Insurance Company (JAFCO), a NYSE-traded, Fortune 400 Company where he held several management information systems (MIS), operations and IT management positions. Mr. Rodriguez served as the Director of MIS from 1987 to 1995 for JAFCO’s Financial Institutions Division, responsible for the technology selection, application and implementation of information systems to process transactions for 350,000 annuity owners totaling $6 billion in assets. From 1995 to 1999, Mr. Rodriguez served as Director of the Provider Data Management Division, a 150 employee division responsible for managing the contract and utilization data necessary to pay the 80,000 healthcare providers in JAFCO’s contracted national provider network. Mr. Rodriguez was the Director of Client Services for Cellit Technologies from 1999 to 2001 where he managed a 30 employee division responsible for the installation of call center software at customer locations in the U.S., South Africa, India, China and Brazil.Miami-based Cellit Technologies was a start-up private company that developed a comprehensive call center software, and grew to 250 employees and $12,000,000 in annual revenue prior to its being acquired by Devox Communications Corporation, then the call center software market leader. Mr. Rodriguez holds a Bachelor of Science degree from Excelsior College and a Masters degree in Business Administration with a concentration in MIS from Bellevue University.He has earned the insurance industry designation of Fellow in the Life Insurance Office Management Association and is a Microsoft Certified Systems Engineer (MCSE) as well as Certified Database Administrator (MCDBA) Mr. Rodriguez has broad operations management and information technology knowledge and experience directly applicable to his position with the Company.He brings specific expertise in systems engineering, project management, process design, total quality management as well as significant knowledge and experience with leading start-up, rapid growth organizations. Richard E. Goulding, MD has been a Director on the Board of Directors and Secretary of PHYH since it became Physicians HealthcareinFebruary2005.He has held the same positions with Phyhealth Corporation from its inception in January 2008.Dr. Goulding is also a Director of Phyhealth Underwriters. 13 Dr. Goulding has been an independent investor, businessman and physician from 1999 to the present.He was in private medical practice as an Otolaryngologist, Board Certified by the American Academy of Otolaryngology and a Head, Neck and Facial Plastic and Reconstructive Surgeon Board Certified by the American Academy of Facial Plastic & Reconstructive Surgery from 1984 to 1999.Dr. Goulding was the Chief Resident Otolaryngology/Head & Neck Surgery/Facial Plastic Surgery at the University of Miami-Jackson Memorial Hospital and Chief of Otolaryngology at Holmes Regional Medical Center, Melbourne, Florida.He holds a Bachelor of Science degree from the University of Florida and a Doctor of Medicine degree from Loyola University. Having been a minority shareholder of OMNI healthcare in Melbourne, Florida, Dr. Goulding is keenly aware of the peculiar problems associated with physicians as they are embracing a dismal economic future with regards to third party payments and related health and payment issues. As an author and public speaker, he is highly conversant with Phyhealth’s unusual health care model.He is the author of “A Comprehensive Health Care Model”, which has been submitted to JAMA.Dr. Goulding's standing to the medical community and involvement in the medical field, coupled with his demonstrated unique and disciplined insights into the practical application of health care, makes him uniquely qualified to be a member of the Phyhealth Board of Directors and made him an invaluable member of the Board, providing the medical practice input and balance which might otherwise be lacking. ITEM 6. EXECUTIVE COMPENSATION Summary Compensation Table Name and principal Position Year Salary Bonus Stock awards Option awards Non-Equity Incentive plan compensation Change in pension value and non-qualified deferred compensation earnings All Other Compensation Total Robert L. Trinka, Principal Executive Officer $ (1 ) N/A (1 ) N/A N/A 0 $ and Principal Financial Officer $ $ Fidel R. Rodriquez, VP/Chief Operating Officer, Director $ (2 ) N/A (2 ) N/A N/A 0 $ and Treasurer $ $ Richard E. Goulding, MD, Director $ N/A N/A N/A N/A N/A 0 $ Potential incentive bonuses: (i) 0.25% of annual Gross Revenues plus (ii) 0.25% of the annual growth in Gross Revenues plus (iii)5.0% of Income before Interest, Taxes, Depreciation and Amortization plus (iv) 10 yr. stock options (20 million shares at $0.003 per share). Potential incentive bonuses: (i) 0.20% of annual Gross Revenues plus (ii) 0.20% of the annual growth in Gross Revenues plus (iii) 3.75% of Income before Interest, Taxes, Depreciation and Amortization plus (iv) 10 yr. stock options (20 million shares at $0.003 per share). Reimbursement for travel and incidental expenses. A portion of the 2010 compensation to the officers and directors was allocated to a subsidiary (Phyhealth Underwriters) that was spun-off on November 10, 2010. Therefore, not all this compensation is included in the Company’s 2010 consolidated financial statements. 14 Messrs. Trinka and Rodriguez were consultants to Physicians Healthcare from its inception through their July 1, 2007 employment date.Company directors are not paid separately for their services during the period shared with Phyhealth. During that period, there is no compensation to board members employed by Phyhealth or any of its subsidiaries and affiliates, except that Richard E. Goulding is paid $5,000 per year commencing in 2010. The Company entered into Employment Agreements with Messrs. Trinka and Rodriguez effective July 1, 2007, when they became full-time employees. The Agreements provide base salaries totaling $270,000 with future salary increases contingent on meeting an annual revenue target of $4,000,000 or when the Company has raised a total of $8,000,000 in equity, excluding capital raised exclusively to fund the required regulatory capital surplus ofa Phyhealth Plan HMO and capital raised prior to the signing of the Employment Agreement on January 10, 2008. Neither of the salary increase targets has been reached and consequently, no salary increases have been granted up to the date of this Form 10. The Company does not anticipate that either of these executives will receive compensation from PHYH in 2011. The Agreements provide for annual incentive bonuses calculated as a function of annual Gross Revenue, the Growth in annual Gross Revenue and annual Net Income. The bonus is payable in either cash or restricted common stock of the Company at its option, but the bonus must include a cash payment at least equivalent to the employee’s tax liability resulting from payment of the bonus. The bonus formula requires annual gross revenues greater than or equal to zero and/or annual net income greater than or equal to zero and, since the Company has not produced any revenues nor has it earned any net income in any calendar year prior to the date of this Form 10, no bonuses have been paid. Should Physicians Healthcare produce annual gross revenues and/or annual net income in the calendar year 2011, the annual bonuses would be earned as of December 31, 2011 and paid in 2012 based on Physicians Healthcare’s audited financial results. Post spin-off, Phyhealth assumed the Company’s Employment Agreements with Messrs. Trinka and Rodriguez. Physicians Healthcare will not enter into separate Employment Agreements with Messrs. Trinka and Rodriguez. While they are the only two employees, they will not receive compensation from Physicians Healthcare. They will, however, continue in their current positions with Physicians Healthcare until new management is installed. Otherwise, the Employment Agreements have a term of five (5) years with an automatic renewal for (5) years subject to certain conditions and approvals. The Employment Agreements provide for termination with or without cause, including separation benefits and non-compete restrictions. Upon execution of the Agreements, Messrs. Trinka and Rodriguez were each awarded 10 year stock options for 20,000,000 common shares priced at $0.003.However, these options were cancelled on June 17, 2011. 15 ITEM 7. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS AND DIRECTOR INDEPENDENCE RELATED PARTY TRANSACTIONS The respective Phyhealth and/or Physicians Healthcare Boards have separately adopted a written Related Party Transaction Policy for the review, approval and ratification of transactions involving the “related parties” of Phyhealth and/or of Physicians Healthcare. In each case, related parties are directors and nominees for director, executive officers and immediate family members of the foregoing, as well as security holders known to beneficially own more than five percent of the common stock. The policy covers any transaction, arrangement or relationship or series of transactions, arrangements or relationships, in which Physicians Healthcare and/or Phyhealth was, is orwill be a participant and the amount exceeds $1,000, and in which a related party has any direct or indirect interest.The policy is administered by the Board. In determining whether to approve or ratify a related party transaction, the Board will consider whether or not the transaction is in, or not inconsistent with, the best interests of the affected company.In making this determination, the Board is required to consider all of the relevant facts and circumstances in light of the following factors and any other factors to the extent deemed pertinent by the committee: • whether the terms of the Related Party Transaction are fair to the Company and on the same basis as would apply if the transaction did not involve a Related Party; • whether there are business reasons for the Company to enter into the Related Party Transaction; • whether the Related Party Transaction would impair the independence of an outside director, if applicable; and • whether the Related Party Transaction would present an improper conflict of interests for any director or executive officer of the Company, taking into account the size of the transaction, the overall financial position of the director, executive officer or Related Party, the direct or indirect nature of the director's, executive officer's or Related Party's interest in the transaction and the ongoing nature of any proposed relationship, and any other factors the Board deems relevant. The policy contains standing pre-approvals for certain types of transactions which, even though they may fall within the definition of a related party transaction, are deemed to be pre-approved by Phyhealth and/or Physicians Healthcare given their nature, size and/or degree of significance to the appropriate company. In the event Phyhealth and/or Physicians Healthcare inadvertently enters into a related party transaction that requires, but has not received, pre-approval under the policy, the transaction will be presented to the appropriate Board for review and ratification promptly upon discovery. In such event, the committee will consider whether such transaction should be rescinded or modified and whether any changes in our controls and procedures or other actions are needed. 16 The following inherent or potential conflicts of interest should be considered by Physicians Healthcare shareholders: The Nutmeg Group, LLC (Nutmeg) invested a substantial amount of money in Physicians Healthcare over the years. Until March 2009, Randall Goulding was the managing member of Nutmeg. He currently controls no shares in either Physicians Healthcare or Phyhealth. Since July 2009, Mr. Goulding served as outside counsel to Physicians Healthcare. He introduced his brother, Dr. Richard E. Goulding, to Robert Trinka (Chairman and President) and thereafter Richard Goulding became a member of the Board of Directors of both Physicians Healthcare and Phyhealth.On March 23, 2009, the SEC filed a civil suit against Nutmeg, Randall Goulding and others alleging various violations of the Investment Advisers Act of 1934, concerning the management of funds to which Nutmeg served as general partner and investment adviser.Neither Phyhealth nor Physicians Healthcare is party to the complaint.Physicians Healthcare has responded to the SEC’s third party subpoena in the matter.In addition, the court-appointed receiver, Leslie Weiss, has claimed that Randall Goulding has a conflict of interest.Ms. Weiss has made a similar claim with regard to Carl Duncan, Esq., securities counsel to both Phyhealth and Physicians Healthcare.In follow-up correspondence, Mr. Duncan asked for clarification and for the underlying basis and analysis for Ms. Weiss’s claim.However, she did not respond with such details.Accordingly, Phyhealth, Physicians Healthcare, Randall Goulding and Mr. Duncan did not (and do not believe) there is any conflict and, therefore, neither Phyhealth nor Physicians Healthcare has acted to terminate either. Physicians Healthcare believes that any past transactions with its affiliates have been at prices and on terms no less favorable to Phyhealth than transactions with independent third parties.Phyhealth may enter into transactionswith its affiliates in the future.However, Phyhealth intends to continue to enter into such transactions only at prices and on terms no less favorable to Phyhealth than transactions with independent third parties.In that context, Phyhealth will require any director or officer who has a pecuniary interest in a matter being considered to excuse himself or herself from any negotiations.In any event, any debt instruments of Phyhealth in the future are expected generally to prohibit Phyhealth from entering into any such affiliate transaction on other than arm’s-length terms.In addition, a majority of the Board is (and must continue to be) neither an officer nor have a pecuniary interest (other than as a shareholder or director) in any transactions with Phyhealth.In turn, commencing immediately, a majority of the independent Board of Directors members (defined as having no pecuniary interest in the transaction under consideration) will be required to approve all matters involving interested parties.Moreover, it is expected that the current board will be replaced and/or, as appropriate, additional independent directors will be added to the Board as soon as the Companycommences operations following merger with or acquisition of an operating company. PHYSICIANS HEALTHCARE AND PHYHEALTH Physicians Healthcare Overview Physicians Healthcare Management Group, Inc. (“Physicians Healthcare” or the “Company”) is a Nevada corporation located at 700 South Royal Poinciana Boulevard Suite 506, Miami, Florida 33166 (Telephone: 305-779-1760).Until the spinoff, Physicians Healthcare’s business model consisted of forming community health plans in partnership with local physicians, who will offer government and commercial health insurance products tailored to the needs of the local markets the plans serve. The design of this business model integrates the major financial and reimbursement aspects of delivering healthcare, including providing its physician partners with professional liability (medical malpractice) insurance coverage through its subsidiary, Phyhealth Underwriters, Inc. (“Underwriters”). However, Physicians Healthcare is not permitted to compete with Phyhealth pursuant to the non-compete provision within the spinoff agreements. Instead, this business plan is now being pursued by Phyhealth. Following the spinoff, Physicians Healthcare has become a shell corporation, as that term is defined in SEC Rule 144. Physicians Healthcare is a development stage company. It has not produced revenue from operations since its inception and has an accumulated deficit of $5,764,067as of March 31, 2011. It pays no rent for the offices at 700 South Poinciana Boulevard Suite 506, Miami, Florida 33166; the rent for these offices is paid by Phyhealth. 17 ITEM 8. LEGAL PROCEEDINGS There has not been any material civil, administrative or criminal proceedings concluded, pending or on appeal against Physicians Healthcare or their respective affiliates and principals except with regard to MicroPipe Fund 1, LLC (“MicroPipe”). On December 8, 2010, MicroPipe, an investor and shareholder in Physicians Healthcare, filed suit against Physicians Healthcare (Case Number 10 CH 52,058 in the Circuit Court of Cook County, Illinois, County Department, Chancery Division).In early 2008, MicroPipe invested approximately $263,000 into Physicians Healthcare for a convertible debenture. Thereafter, on August 11, 2008, through MicroPipe's agent andRegistered Investment Advisor (The Nutmeg Group, LLC, to whom MicroPipe delegated via contract all investment decisions), MicroPipe negotiated an exchange agreement which was executed with Physicians Healthcare to exchange (the “Exchange”) the convertible debenture for 1,318,062 shares of Series B Preferred Stock. MicroPipe's suit claims that its Registered Investment Advisor's actions in agreeing to this Exchange was without MicroPipe's authority. The principal of The Nutmeg Group, LLC is an attorney whose services were retained by Physicians Healthcare more than 1 year thereafter. As a consequence, MicroPipe is suing Physicians Healthcare to cancel the Exchange and to thereby collect on the convertible debenture, which MicroPipe relinquished in the Exchange for the Series B Preferred Stock. Management feels that there is no factual basis for this claim and that this suit is frivolous. Phyhealth has taken the initiative to engage counsel, which counsel filed a motion to dismiss the complaint. An investor in the Company’s predecessor, PHMG, has initiated litigation against PHMG, claiming that the August 2008 conversion of the PHMG convertible debenture, issued by PHMG to such investor, into Series B Preferred shares of PHMG, should be voided since the investor believes that the investor’s Investment Advisor also represented PHMG at that time.The Investment Advisor and PHMG deny that there was any conflict of interest and deny any wrongdoing in this conversion, and deny any other circumstance which would enable the investor to retroactively avoid the conversion. The investor seeks to have the conversion, by PHMG and the investor’s Investment Advisor, declared to be void, so that the convertible debenture, with PHMG, in an amount of approximately $263,000, would remain a convertible debenture with PHMG instead of preferred stock with PHMG.PHMG believes this case is without merit and has asked its legal counsel to vigorously contest this matter.After discovery in the litigation is complete, PHMG's legal counsel plans to file a motion for summary judgment, as its legal counsel sees no factual basis for the complaint. PHMG’s management believes it will successfully defend this claim and does not believe that the outcome of this litigation will have a material impact to PHMG’s consolidated financial statements.Accordingly, no liability has been recorded in PHMG's financial statements or the Company’s consolidated financial records regarding this litigation between PHMG and the PHMG investor. However, there are always hazards in litigation. In the event that MicroPipe prevails, in its entirety, the Company would be liable in the amount of $263,000 plus interest, pursuant to the terms of the convertible debenture which was canceled. Since the convertible debenture converts into the Company's common stock, and thus accruedinterest and principal would bepayable in the Company’s common stock, the number of shares issuable in payment thereof is a function of the stock price, which of course fluctuates. Accordingly, the dilution effect is not presently determinable. Offsetting this economic consequence, however, would be the fact that Micro Pipe would have to return for cancellationthe preferred stock it received at the time of the exchange of the preferred stock for the convertible debenture. ITEM 9. MARKET PRICE AND DIVIDENDS ON THE REGISTRANT’S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Physicians Healthcare’s common stock is quoted on the OTC Markets/”Pink Sheets” under the symbol “PHYH.” The following table sets forth the high and low prices for our common stock as reported by OTCMarkets.comfor the last two fiscal years. The quotations reflect inter-dealer prices without retail markups, markdowns, or commissions and may not represent actual transactions. Three months ended: HIGH LOW March 31, 2009 $ $ June 30, 2009 $ $ September 31, 2009 $ $ December 31, 2009 $ $ March 31, 2010 $ $ June 30, 2010 $ $ September 31, 2010 $ $ December 31, 2010 $ $ March 31, 2011 $ $ June 30, 2011 $ $ Trade Overview As of June 30, 2011, there were approximately 455 shareholders of record of its common stock and 155,925,507 of common stock outstanding (excluding the treasury stock). There were 23 Series A convertible preferred shareholders and 13 Series B convertible preferred shareholders holding, respectively, an aggregate of 162,000,000 shares and 31,116,176 shares, and 38 different holders of record of its preferred stock. These numbers do not include beneficial owners of the common stock whose shares may be held in the names of various dealers, clearing agencies, banks, brokers and other fiduciaries. 18 Each share of Series A Preferred Convertible Physicians Healthcare stock is convertible into one share of Physicians Healthcare common stock; Each share of Series B Preferred Convertible Physicians Healthcare stock is convertible into 40 shares of Physicians Healthcare common stock. Employee Stock Options – Effective January 10, 2008, the Company issued stock options for 20 million shares to each the CEO and COO with a 10 year term and strike price of $0.003 per share.Of the total stock options for 40 million shares, 30 million are vested when the contract was signed and the remaining 10 million shares vested on January 1, 2009.The options have piggyback registration rights. Stock option expense of $75,000 was recorded on the 30 million options that were vested on January 10, 2008 when the management agreement was signed. The compensation expense of the remaining 10 million options, totaling $25,000, was recognized prorata from January 10, 2008 through January 10, 2009.Total stock option expense for the year ended December 31, 2009 and 2008 was $617 and $99,383, respectively.The stock option expense was computed based on the Black-Scholes valuation model based on a historical volatility factor of 306%, Risk-Free interest rate of 3.91%, expected maturity of 5 years (using the simplified method) and expected dividends of $0.While the Company believes these estimates are reasonable, the compensation expense recorded would increase if the expected life was increased, a higher expected volatility was used, or if the expected dividend yield increased. The weighted-average grant-date fair value of the options granted to employees during the year-ended 2008 (the only year granted) was $0.0025 per share. All employee stock options were cancelled by the employees on June 17, 2011. A summary of employee options for the period January 1, 2011 to June 17, 2011 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Employee Options Options Price Term Value Options Outstanding, December 31, 2010 $ - Granted - - - Exercised - - - Forfeited ) - Expired - - - Options Outstanding, June 17, 2011 - $ - - Exercisable, June 17, 2011 - - - 19 A summary of employee options for the year ended December 31, 2010 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Employee Options Options Price Term Value Options Outstanding, December 31, 2009 $ - Granted - - - Exercised - - - Forfeited - - - Expired - - - Options Outstanding, December 31, 2010 $ - Exercisable, December 31, 2010 $ - A summary of employee options for the year ended December 31, 2009 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Employee Options Options Price Term Value Options Outstanding, December 31, 2008 - Granted $ - Exercised - - - Forfeited - - - Expired - - - Options Outstanding, December 31, 2009 $ - Exercisable, December 31, 2009 $ - 20 A summary of employee options for the period February 14,2005 to December 31, 2010 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Employee Options Options Price Term Value Options Outstanding, February 14,2005 - Granted $ - Exercised - - - Forfeited - - - Expired - - - Options Outstanding, December 31, 2010 $ - Exercisable, December 31, 2010 $ - Consultant Stock Options – Effective December 20, 2007 the Company issued stock options to a consultant that expire on the earlier of ten years or one year from the termination of the contract with the consultant.Once vested these options provide the consultant the right to purchase up to 5 million shares of common stock at an exercise price of $0.002 per shares.Of the total options issued, 1 million were vested and $2,000 expense recognized on December 20, 2007, 2 million will vest when an HMO Certificate of Authority is issued by the state of Florida and the final 2 million will vest when certification is received from The Centers for Medicare and Medicaid Services as a Medicare Advantage Plan.Since the final 4 million options are contingent on future events only the expense for the first one million options were recognized in the accompanying financial statements.The contract with this consultant was terminated on July 1, 2008.Accordingly, the first million options expired under the stock option agreement when it was not exercised by July 1, 2009 and the final 4 million options did not vest because the conditions in the agreement were never met. The $0.002 per option or total $10,000 fair value of the 1 million options was estimated using the Black-Scholes valuation model.The Company assumptions used in the valuation process were as follows: Volatility (based on historical data) % Risk-Free Interest Rate % Expected maturity 10 Years Expected dividends 0 % The weighted-average grant-date fair value of the options granted to employees during the year-ended 2007 (the only year granted) was $0.002 per share. 21 A summary of consultant options for the year ended December 31, 2009 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Consultant Options Options Price Term Value Options Outstanding, December 31, 2008 $ - Granted - Exercised - Forfeited - Expired ) $ - Options Outstanding, December 31, 2009 - Exercisable, December 31, 2009 - A summary of consultant options for the period February 14,2005 to December 31, 2010 is presented below: Weighted Weighted Average Average Remaining Aggregate No. of Exercise Contractual Intrinsic Consultant Options Options Price Term Value Options Outstanding, February 14,2005 - Granted $ - Exercised - Forfeited - Expired ) $ - - Options Outstanding, December 31, 2010 - Exercisable, December 31, 2010 - ITEM 10. RECENT SALES OF UNREGISTERED SECURITIES During the past two years, the Company sold no securities, common or preferred or any other class. 22 ITEM 11. DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED DESCRIPTION OF CAPITAL STOCK Copies of the forms of our amended and restated certificate of incorporation and amended and restated bylaws have been filed as exhibits to the registration statement of which this amended Form 10 formsa part. The following information reflects Physician Healthcare’s amended and restated certificate of incorporation and amended and restated bylaws. Authorized and issued Capital Stock As of December 31, 2010, Physicians Healthcare has 425,000,000 shares of authorized common stock, of which 155,925,507 shares are issued and outstanding (excluding the 148,218 shares of treasury stock, which were previously reacquired by the company);162,000,000 shares of authorized Series A voting Convertible Preferred Stock, all of which are outstanding; 38,000,000 shares of authorized Series B nonvoting Convertible Preferred Stock, 31,116,176 of which are outstanding. All of the shares have a par value of $0.0001 per share.The company holds treasury stock, at cost (148,218 and 129,259 common shares in 2009 and 2008, respectively). 155,925,507 and 155,944,466 of common shares were outstanding in 2009 and 2008, respectively. All such preferred shareholdings were also outstanding at the end of 2009 and 2008, respectively. Each share of Series A Convertible Preferred Stock is convertible into one share of common. Each share of Series B Convertible Preferred Stock is convertible into 40 shares of common. Voting Rights.The holders of Physicians Healthcare common stock are entitled to one vote for each share held, on all matters voted on by the its stockholders, including elections of directors.The holders of Physicians Healthcare Series A Convertible Preferred Stock are entitled to one vote for each share held, on all such matters. The holders of Series B Convertible Preferred Stock are not entitled to vote. Phyhealth’s amended and restated certificate of incorporation does not provide for cumulative voting in the election of directors. Generally, all matters to be voted on by its stockholders must be approved by a majority of the votes entitled to be cast by all shares of common stock present or represented by proxy. TRANSFER AGENT The transfer agent for the Company is Island Stock Transfer located at 100 Second Avenue South, Suite 705S, St. Petersburg, Florida 33701; its telephone number is 727-289-0010. ITEM 12. INDEMNIFICATION OF DIRECTORS AND OFFICERS Under Section 78.7502 of Nevada Revised Statutes, a corporation may indemnify its officers, directors, employees and agents under specified circumstances, including indemnification of these persons against liability under the Securities Act of 1933. 23 In addition, except as otherwise provided by statute or the Company’s Articles of Incorporation, as amended, Section 78.138 of the Nevada Revised Statutes provides that a director or officer of the corporation shall not be personally liable to the corporation or its stockholders for any damages as a result of any act or failure to act in his capacity as a director or officer unless it is proven that (a) his act or failure to act constituted a breach of his fiduciary duties as an officer or director; and (b) his breach of those duties involved intentional misconduct, fraud or a knowing violation of the law. The Company’s Articles of Incorporation do not provide for any greater liability to officers and directors. Insofar as indemnification for liabilities arising under the Securities Act may be permitted to directors, officers and controlling persons of the registrant pursuant to the foregoing provisions, or otherwise, the registrant has been advised that in the opinion of the Securities and Exchange Commission this indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable. In the event that a claim for indemnification against these liabilities (other than the payment by the registrant of expenses incurred or paid by a director, officer or controlling person of the registrant in the successful defense of any action, suit or proceeding) is asserted by a director, officer or controlling person in connection with the securities being registered, the registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of this issue. ITEM 13. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA The financial statements required to be included in this amended Form 10 Registration Statement appear at the end of this Form 10 Registration Statement beginning on page F-1. ITEM 14. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE None. 24 ITEM 15. FINANCIAL STATEMENTS AND EXHIBITS (a)The financial statements required to be included in this Form 10 Registration Statement appear at the end of the Registration Statement beginning on page F-1. (b)See the Exhibit Index below. Index to Exhibits No. Description 3.1.1* 12/20/96: Sweat Equity Articles of Incorporation 3.1.2* 10/22/99: Name change Amendment to Del Mar Capital 3.1.3* 12/14/99: Restated Articles of Del Mar Capital 3.1.4* 4/19/2000: Name change Amendment to Fresh Veg Broker.com d/b/a Tiger Team 3.1.5* 6/23/2006: Name change Amendment to Physicians Healthcare Management Group and Certificate of Incorporation of Physicians Healthcare Management Group, Inc. 3.1.6* Complete Explanation of Physicians Healthcare Management Group, Inc.’s Corporate History 3.1.7* 9/27/2006: Certificate of Designation re Physicians Healthcare Management Group Preferred Stock 3.1.8* 3/29/2007: Increase in Common to 425,000,000 shares 3.1.9* Bylaws of Physicians Healthcare Management Group, Inc. 3.3.1* Form of Stock Certificate of Physicians Healthcare Management Group, Inc. 10.1* Florida Department of State Doing Business Qualification of Physicians Healthcare Management Group, Inc. 10.2* Florida Certificate of Good Standing dated August 2009 10.3* Nevada Certificate of Designation Regarding Convertible Preferred Stock of Physicians Healthcare Management Group, Inc. 10.4* Form of Convertible Preferred Stock Certificate of Physicians Healthcare Management Group, Inc. 10.5* Certificate of Amendment to Certificate of Incorporation re Convertible Preferred Stock 10.6* Nevada Certificate of Designation regarding Series B Preferred Stock of Physicians Healthcare Management Group, Inc. 10.7* Form of Series B Preferred Stock Certificate of Physicians Healthcare Management Group, Inc. 10.8* Office Lease of Physicians Healthcare Management, Inc. and Associated Renewals 10.9* Marketing Joint Venture Agreement dated January 10, 2008 between Physicians Healthcare Management Group, Inc. and Sorry Works, Inc. 10.10* Engagement Agreement dated October 6, 2006 between Physicians Healthcare Management Group, Inc. and CFO Professional Services, LLC 10.11* Stock Purchase Agreement dated May 9, 2006 between Physicians Healthcare Management Group, Inc. and Tiger Team Technologies, Inc. et al 10.12* Employment Agreement between Physicians Healthcare Management Group, Inc. and Robert L. Trinka 10.13* Employment Agreement between Physicians Healthcare Management Group, Inc. and Fidel R. Rodriquez 10.14* Employment Agreement between Registrant and Robert L. Trinka 10.15* Employment Agreement between Registrant and Fidel R. Rodriquez 10.16* Form of Stock Options Agreement Phyhealth Corporation December 31, 2010 Promissory Note *Previously filed and not filed herewith. 25 SIGNATURES Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the Registrant has duly caused this Amendment No. 4 to thisForm 10 Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized. Physicians Healthcare Management Group, Inc. Date: May 1 , 2012 By: /s/ Robert Trinka Robert Trinka, President 26 INDEX TO FINANCIAL STATEMENTS Page Audited financial statements for the years ended December 31, 2010 and 2009 F-1 Unaudited financial statements for thesix months endedJune 30, 2011 and 2010 F-26 27 Physicians Healthcare Management Group, Inc. (a development stage company) Financial Statements For the Years Ended December 31, 2010 and 2009 and for the Period From February 14, 2005 (Inception) to December 31, 2010 F-1 Physicians Healthcare Management Group, Inc. (a development stage company) Index to Financial Statements Page Report of Independent Registered Public Accounting Firm F-3 Balance Sheets F-4 Statements of Operations and Comprehensive Loss F-5 Statements of Changes in Equity (Deficit) F-6 - F-7 Statements of Cash Flows F-8 Notes to Financial Statements F-9 - F-25 F-2 Report of Independent Registered Public Accounting Firm To the Board of Directors and Shareholders of Physicians Healthcare Management Group, Inc. We have audited the accompanying balance sheets of Physicians Healthcare Management Group, Inc. (a development stage company) as of December31, 2010 and 2009 and the related statements of operations and comprehensive loss, changes in equity (deficit), and cash flows for the years ended December 31, 2010 and 2009 and for the period from February 14,2005 (inception) to December 31, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Physicians Healthcare Management Group, Inc. (a development stage company) as of December31, 2010 and 2009 and the results of its operations and its cash flows for the for the years ended December 31, 2010 and 2009 and for the period from February 14,2005 (inception) to December31, 2010 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming the Company will continue as a going concern.As discussed in Note 1 to the financial statements, the Company reported a net loss attributable to the Company of $682,359, and used cash for operating activities of $839,807 in 2010.At December 31, 2010, the Company had a working capital deficiency, equity deficit and deficit accumulated during the development stage of $8,914, $7,476,797 and $5,773,002, respectively and was an inactive company with no business.These matters raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans as to these matters are also described in Note 1.The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Salberg & Company, P.A. SALBERG & COMPANY, P.A. Boca Raton, Florida July 12, 2011 2orporate Blvd., Suite 240 • Boca Raton, FL 33431-7328 Phone: (561) 995-8270 • Toll Free: (866) CPA-8500 • Fax: (561) 995-1920 www.salbergco.com • info@salbergco.com Member National Association of Certified Valuation Analysts • Registered with the PCAOB Member CPAConnect with Affiliated Offices Worldwide • Member AICPA Center for Audit Quality F-3 Physicians Healthcare Management Group, Inc. (a development stage company) Balance Sheets Years ended December 31, ASSETS Current assets: Cash $ $ Certificates of deposit - Current portion of convertible note receivable - Marketable equity securities - Non-marketable equity securities - Other current assets - Note Receivable - Phyhealth Corpation (net of $50,000 loss recognized on investment in Phyhealth Corporation) - - Total current assets Convertible note receivable, net of current portion, net of $40,000 allowance - Non-marketable equity securities - - Surplus notes and interest receivable due to related party - Furniture and equipment, net - Website costs, net - Other assets - Goodwill - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Due to related parties - Accrued payroll liabilities - Total current liabilities Contingency (Note 9) TEMPORARY EQUITY Series B convertible preferred stock, $0.001 par value, 38,000,000 shares authorized, 31,116,176 issued and outstanding EQUITY (DEFICIT) Physicians Healthcare Management Group stockholders' deficit: Series A convertible preferred stock, $0.001 par value, 162,000,000 shares authorized, issued and outstanding Common stock, $0.001 par value, 425,000,000 authorized, 156,073,725 issued and, 155,925,507 outstanding. Additional paid-in capital ) Less: treasury stock, at cost (148,218 common shares) ) ) Deficit accumulated during the development stage ) ) Accumulated other comprehensive income -unrealized income on investments - Total Physicians Healthcare Management Group stockholders' deficit ) ) Noncontrolling interest - ) Total deficit ) ) Total liabilities and deficit $ $ The accompanying notes are an integral part of these financial statements. F-4 Physicians Healthcare Management Group, Inc. (a development stage company) Statements of Operations and Comprehensive Loss February 14, 2005 Year Ended (Inception) to December 31, 2010 Operating expenses: Officer compensation $ $ $ Consulting and professional fees Operating expenses ) Bad debt expense (recovery) ) General and administration Total operating expense Loss from operations ) ) ) Other income (expense): Equity method loss in joint venture ) - ) Realized gain on sale of equity securities - Impairment loss on investment - ) ) Interest expense - - ) Interest income Loan extension fees Other income Total other income (expense) ) ) Net loss ) ) ) Add: net loss attributable to noncontrolling interest Net loss attributable to Physicians Healthcare Management Group, Inc. $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) Weighted average shares outstanding - basic and diluted Net loss $ ) $ ) $ ) Unrealized investment holding gain Less: reclassification adjustment forrealized gains included in net loss ) - ) Net unrealized holding gain Transfer of cumulative unrealized holding gain on spin-off ) - ) Comprehensive loss ) ) ) Net loss attributable to noncontrolling interest Comprehensive loss attributable to Physicians Healthcare Management Group, Inc. $ ) $ ) $ ) The accompanying notes are an integral part of these financial statements. F-5 Physicians Healthcare Management Group, Inc. (a development stage company) Statement of Changes in Equity (Deficit) For the years ended December 31, 2010 and 2009 and from February 14,2005 (inception) to December 31, 2010 Additional Deficit Accumulated during Accumulated Other Physicians Healthcare Management Group Stockholders' Non- Total Preferred Stock Common Stock Paid-in Treasury Development Comprehensive Equity Controlling Equity Shares Amount Shares Amount Capital Stock Stage Loss (Deficit) Interest (Deficit) Shares issued to founders for services $ $ $ ) $
